                           Case 1:19-cv-08842-LGS Document 64 Filed 07/17/20 Page 1 of 1




                                         The Honorable Lorna G. Schofield
                        United States District Judge Southern District of New York Thurgood
                       Marshall United States Courthouse 40 Foley Square, Courtroom 1106 New
                                                York, New York 10007

                           Robert Mercer V. New York City Housing ​Authority, Docket No.
                                               19-CV-8842 (LGS)
                                                Pre-motion letter
                                                    Dear Judge Schofield:



                       Pro Se plaintiff Robert Mercer writes this letter in accordance with your
                     Honor's rules. This letter is to advise your honor that Pro Se plaintiff intends
                    to move for a ​Motion for Summary Judgment ​pursuant to fed. R. Civ. P. 56.



                          Following the evidence provided and with giving the defendant time to
                     make repairs, the defendant's position is that on numerous occasions workers
                      were sent to the plaintiffs home to paint , either the plaintiff was not home or
                      work was refused . The plaintiff's position is that nycha workers were sent to
                     the plaintiffs home to paint, but not for mold removal. ​Plaintiff claims, devoid
                     discovery response, defendant cannot produce admissible evidence to support
                        the fact. Plaintiff claims from 5-21-2019 - to date, that the environmental
                        conditions he is left under is hazardous and unsafe and can cause terminal
                        illness. In accordance with the rules, regulations and policies, Nycha is in
                      violation of 24 CFR 5.703 (f).which states: ​The dwelling units and common
                                areas must have proper ventilation and be free of mold​.
                         Whereas Pro Se plaintiff Robert Mercer hereby moves the court for the
                      motion for summary judgment pursuant to Fed. R. Civ. P. 56. is entered in
                                                   favor of Plaintiff.

Pro se Plaintiff Mercer is advised that this case is not at a stage where judgment can be entered. Defendant has filed a motion to
dismiss, which will be decided first, before any motion for summary judgment. Per the Orders at Dkt. Nos. 45 and 58, Mr. Mercer may
file an opposition to Defendant's motion to dismiss. The opposition should respond to the arguments in Defendant’s motion to
dismiss. The Court understands that Mr. Mercer is not a lawyer and is not represented by a lawyer. Therefore, the Court will apply the
necessary legal analysis in deciding the motion, whether or not Mr. Mercer chooses to oppose the motion. Mr. Mercer's deadline to
file any opposition, previously extended from June 26 to July 21, is extended to July 31, 2020. If no opposition is received by July 31,
2020, Defendant’s motion to dismiss will be deemed fully submitted and ready for decision. Defendant's next status letter on repairs
shall include a summary of all repair efforts to date. So Ordered.

The Clerk of Court is respectfully directed to mail this Order to pro se Plaintiff and to close Dkt. No. 61.

Dated: July 17, 2020
        New York, New York
